Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, July 29, 2014. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended June 30, 2014. 2014 Second Quarter Highlights and Comparisons to 2013 Second Quarter ● Net income of $21.5 million, or $0.44 per diluted share vs. net income of $224.9 million, or $4.55 per diluted share o Tax expense of $12.5 million vs. tax benefit of $186.9 million, which included the reversal of a substantial portion of the deferred tax asset valuation allowance of $187.6 million, or $3.84 per share ● Pretax income of $34.0 million vs. $38.0 million ● Net new orders up 5% to 1,419 homes o Dollar value of net new orders of $544.8 million, up 12% ● Ending backlog dollar value of $761.5 million vs. $784.2 million ● Home sale revenues of $430.7 million, up 8% vs. $400.3 million o Average sales price increase of $33,600 per home, or 10%, to $372,000 o Homes delivered of 1,158 down slightly from 1,183 ● Ending active community count of 159, up 14% from 140 ● Gross margin from home sales of 17.1% vs. 18.1% o Gross margin excluding interest and impairments of 21.1%* vs. 21.3%* ● SG&A expenses as a percentage of home sale revenues of 11.6% vs. 13.0%, a 140 basis point improvement ● Lots owned and under option of 16,706, up 13% year-over-year Our net income for the 2014 second quarter was $21.5 million, or $0.44 per diluted share, compared to net income of $224.9 million, or $4.55 per diluted share, for the year earlier period. Our 2013 second quarter included a $187.6 million benefit from the reversal of our deferred tax asset valuation allowance, while we had no such benefit for the 2014 second quarter and recognized $12.5 million of income tax expense. Pretax income for the 2014 second quarter was $34.0 million, compared to $38.0 million for the same period in the prior year. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “For the homebuilding industry as a whole, the spring selling season was modestly slower than a year ago, highlighting volatile conditions in the short-term as the industry continues down a broader path of long-term growth. We saw hesitation from some potential buyers, especially in the first-time buyer segment, following a significant run-up in home prices in 2013 and tepid economic trends that have persisted for much of the past year. However, our net new home orders improved year-over-year in the 2014 second quarter for the first time in five quarters on the strength of a year-over-year increase in our average active community count.” 1 M.D.C. HOLDINGS, INC. Mr. Mizel continued, “Additionally, during the quarter we benefited from our prior decision to increase spec homes available for quick delivery, which supported our operations by allowing us to convert backlog to deliveries at a quicker rate than a year ago. Our increased conversion rate, coupled with a 10% increase in average selling price, helped to drive a year-over-year increase in our home sale revenues, offsetting the impact of higher land, material and labor costs. The higher revenues also helped us achieve better leverage on our overhead, as our SG&A rate dropped meaningfully year-over-year for the 2014 second quarter.” Mr. Mizel concluded, “As the second quarter ended, we saw significant improvements in employment levels and consumer confidence, which supports our long-term view that the homebuilding industry is poised for growth in the coming years. We continue our preparations to embrace this growth, as evidenced by the 14% increase in our active subdivision count, the 13% increase in our controlled lot supply and the 20% increase in our available liquidity to $1.1 billion at the end of the quarter, all of which position us well to grow our earnings in future periods.” Homebuilding Home sale revenues for the 2014 second quarter increased 8% to $430.7 million, compared to $400.3 million for the prior year period. The increase in revenues resulted primarily from a 10% increase in average selling price to $372,000, as compared to $338,400 in the prior year. The increase in average selling price was due to price increases achieved during much of 2013 and a shift to higher-priced homes in certain markets. Gross margin from home sales decreased to 17.1% from 18.1% for the year-earlier period. The decrease was due primarily to higher interest costs, cost increases from vendors and land sellers, and additional incentives offered in certain markets to spur demand in a slower homebuilding environment. Gross margin from home sales excluding interest and impairments was nearly flat from the year-earlier period at 21.1%* for the second quarter 2014, compared to 21.3%* for the 2013 second quarter. SG&A expenses as a percentage of home sales revenues decreased by 140 basis points to 11.6% for the 2014 second quarter versus 13.0% for the same period in 2013. The improvement was the result of operating leverage created by the Company’s 8% year-over-year increase in home sale revenues, lower incentive and stock-based compensation expenses, and lower legal expenses, including a $1.4 million net legal recovery. The dollar value of net new orders for the 2014 second quarter increased 12% to $544.8 million from the same period in 2013. The increase in net new orders was driven by a 14% increase in active communities to 159 from 140 in the same period in the prior year, which was partially offset by a slight decrease in our monthly sales absorption pace. Our cancellation rate for the 2014 second quarter was essentially flat at 18% versus 19% in the prior year second quarter. 2 M.D.C. HOLDINGS, INC. We ended the 2014 second quarter with 1,886 homes in backlog with an estimated sales value of $761.5 million, compared to a backlog of 2,095 homes with an estimated sales value of $784.2 million at June 30, 2013. Interest and other income of $4.6 million for the 2014 second quarter decreased by $5.6 million from the same period last year primarily due to lower interest income as overall cash and investment balances decreased to fund an increase in our investment in real estate inventories. Financial Services Income before taxes from our financial services operations for the 2014 second quarter was $6.6 million, compared to $8.2 million for the 2013 second quarter. The decrease was primarily driven by lower pretax income from our mortgage operations segment for both periods due to reduced volumes, origination income per unit and gains on loans locked and sold compared to a year ago resulting primarily from a more competitive mortgage market. Income Taxes During the 2014 second quarter, we recognized $12.5 million of income tax expense resulting in an effective tax rate of 36.7%. For the 2013 second quarter, we recognized a $186.9 million income tax benefit, driven almost entirely by our reversal of a substantial portion of our deferred tax asset valuation allowance. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 175,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego,Orange County,San Francisco Bay Area, Sacramento,Washington D.C., Baltimore, Philadelphia, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by the Company, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of the Company’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by the Company in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; and (16) other factors over which the Company has little or no control. Additional information about the risks and uncertainties applicable to the Company's business is contained in the Company's Form 10-Q for the quarter ended June 30 , 2014, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. The Company undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Robert N. Martin Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com *Please see “Reconciliation of Non-GAAP Financial Measures” at the end of this release. 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ Land sale revenues Total home and land sale revenues Home cost of sales ) Land cost of sales ) Inventory impairments ) - ) - Total cost of sales ) Gross margin Selling, general and administrative expenses ) Interest and other income Interest expense - ) ) ) Other expense ) Loss on early extinguishment of debt - - ) - Homebuilding pretax income Financial Services: Revenues Expenses ) Interest and other income Financial services pretax income Income before income taxes Benefit from (provision for) income taxes ) ) Net income $ Other comprehensive income (loss) related to available for sale securities, net of tax ) ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ $ - $ $ - 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets June 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility - Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,816,639 and 48,788,887 issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on early extinguishment of debt - - - Stock-based compensation expense Depreciation and amortization Loss (gain) on sale of marketable securities - ) - Amortization of discount / premiums on marketable debt securities Deferred income tax expense (benefit) ) ) Net changes in assets and liabilities: Restricted cash ) ) 7 ) Trade and other receivables ) ) ) Mortgage loans held-for-sale ) Housing completed or under construction ) Land and land under development ) ) ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) ) ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities Sales of marketable securities Purchases of property and equipment ) Net cash provided by (used in) investing activities ) Financing Activities: Payments on mortgage repurchase facility, net ) ) ) Proceeds from issuance of senior notes - Repayment of senior notes - - ) - Advances on revolving credit facility, net - - Dividend payments ) - ) - Proceeds from exercise of stock options - - 71 Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 42 % 56 % 10 % California % 16 % 35 % Nevada % 2 % 14 % Washington 78 98 % % 16 % West % 15 % 17 % Colorado 6 % 16 % 10 % Utah 44 59 % % 2 % Mountain 1 % 11 % 10 % Maryland 81 83 % 3 % 5 % Virginia 67 95 % % 5 % Florida 89 81 10 % 12 % 2 % East % % % Total $ % 8 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 14 % 26 % 10 % California % 1 % 35 % Nevada % 11 % 23 % Washington % 2 % 14 % West % 9 % 19 % Colorado % % 6 % Utah 68 % % 4 % Mountain % % 7 % Maryland 15 % 28 % 11 % Virginia % % 4 % Florida 18 % 20 % 2 % East 3 % 5 % 3 % Total $ % 2 % 11 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona $ 34 % 52 % 13 % % California 9 % 28 % 18 % % Nevada 18 % 17 % % % Washington 74 94 % % 14 % % West 14 % 25 % 10 % % Colorado 8 % 19 % 11 % 11 % Utah 55 44 25 % 20 % % 46 % Mountain 9 % 19 % 9 % 15 % Maryland 77 % % 4 % % Virginia 64 90 % % 0 % 4 % Florida 83 86 % 18 % 22 % % East % % 3 % % Total $ 5 % 12 % 7 % % Six Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona $ 40 % 60 % 14 % % California 2 % 27 % 24 % % Nevada 2 % 8 % 5 % % Washington % 4 % 17 % % West 10 % 25 % 14 % % Colorado 1 % 15 % 14 % 6 % Utah 98 % % 2 % 44 % Mountain % 12 % 13 % 12 % Maryland % % 6 % % Virginia % Florida 1 % 23 % 22 % % East % % 2 % % Total $ 0 % 10 % 10 % % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions June 30, % Change Arizona 34 19 79 % California 20 11 82 % Nevada 16 13 23 % Washington 8 12 % West 78 55 42 % Colorado 36 38 % Utah 6 4 50 % Mountain 42 42 0 % Maryland 14 20 % Virginia 8 11 % Florida 17 12 42 % East 39 43 % Total 14 % Average for quarter ended 11 % Average for the six months ended 7 % Backlog June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
